Case: 5:18-cr-00081-REW-MAS Doc #: 200 Filed: 05/24/19 Page: 1 of 1 - Page ID#: 2218




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

  CRIMINAL NO. 18-CR-00081-JMH                                   ELECTRONICALLY FILED

  UNITED STATES OF AMERICA                                                        PLAINTIFF


  VS.        RESPONSE TO GOVERNMENT’S MOTION TO CONSOLIDATE


  LIVIU SORIN NEDELCU                                                            DEFENDANT

                                    ** ** ** ** ** ** ** ** **

         Defendant, Livin-Sorin Nedelcu, by counsel, states that he has no objection to the

  government’s motion to consolidate the cases referenced therein. Defendant also joins in the

  observations and suggestions in defendant Paiusi’s response. [Doc. No. 198].

                                             Respectfully submitted,

                                             /s/ Thomas C. Lyons
                                             THOMAS C. LYONS, ESQ.
                                             Law Offices of Thomas C. Lyons
                                             201 West Short Street, Suite 800
                                             Lexington, Kentucky 40507
                                             859-231-0055
                                             thomaslyons@hotmail.com
                                             Counsel for Defendant, Liviu Sorin Nedelcu


                                 CERTIFICATE OF SERVICE
          This is to certify that a true copy of the foregoing Response to Government’s Motion to
  Consolidate has been served on May 24, 2019, by filing same via the CM/ECF System, which
  will send electronic notice to all counsel of record.


                                             /s/ Thomas C. Lyons
                                             THOMAS C. LYONS, ESQ.
